Citation Nr: 0022815	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  96-46 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1996, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
subsequently perfected an appeal of that decision.  A hearing 
on this claim was held in Nashville, Tennessee, on August 4, 
1997, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

In a February 1998 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There is no competent evidence of record diagnosing the 
veteran with PTSD.

2.  The veteran's claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  A well-grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[§ 5107(a)]"  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  "The quality and quantity of the evidence required 
to meet this statutory burden of necessity will depend upon 
the issue presented by the claim."  Grottveit v. Brown, 5 
Vet. App. 91, 92-93 (1993).  

To establish a well-grounded PTSD claim, the veteran must 
submit medical evidence of a current disability, lay evidence 
of an in service stressor, and medical evidence of a nexus 
between service and the current PTSD disability.  See Cohen 
v. Brown, 10 Vet. App. 128 (1997); Caluza, supra.  Further, 
in determining whether a claim is well-grounded, the 
supporting evidence is presumed to be credible and is not 
subject to weighing, except where the assertion is beyond the 
competence of the person making the assertion or it is 
inherently incredible.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

In the present case, the veteran has asserted combat related 
stressors based on service in Vietnam, and these stressors 
have been corroborated by documentation submitted by the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR).  However, the evidence of record does not 
establish a competent diagnosis of PTSD.  In fact, multiple, 
thorough, and well reasoned medical opinions have concluded 
that the veteran does not have PTSD.

The private medical evidence of record consists of a February 
1996 discharge summary from a private facility diagnosing the 
veteran with adjustment disorder with a depressed mood, with 
no discussion of PTSD or PTSD symptoms.  Also of record is an 
October 1996 statement from a Dr. J.L., who treated the 
veteran on and off while he was incarcerated.  Dr. J.L.'s 
statement discusses several symptoms of PTSD, such as poor 
sleep, recurring dreams about the stressor events, 
flashbacks, disassociation, avoidance of places and people 
which bring back recollections of the trauma, detachment, 
anger outbursts, hypervigilance and difficulty concentrating.  
The statement does not identify any specific stressors and 
does not mention the veteran's period of service.  
Additionally, it contains no diagnosis.  Subsequent attempts 
by the RO to obtain Dr. J.L.'s treatment records and to have 
him provide a diagnosis were unsuccessful.

In addition to the private medical evidence, the record 
contains psychiatric evaluations from four different VA 
mental health professionals.  One in April 1996, one in June 
1996, and review by a board of two in November 1999.  None of 
these examiners diagnosed the veteran with PTSD.  The June 
1996 examiner noted that, "[a]lthough he likely has 
emotional scars from his combat experiences in Viet Nam, 
[sic] he does not presently meet full criteria for a DSM-IV 
diagnosis of PTSD."  The November 1999 examination report 
thoroughly discusses the evidence in the claims file, 
including the stressor information, the prior medical 
evidence, and the veteran's testimony at his hearing before a 
member of the Board.  After considering the evidence in the 
claims file and examining the veteran, both examiners 
concluded that, "while the veteran has some symptoms of 
PTSD, he does not meet the full criteria for that 
diagnosis."  The November 1999 report corroborates the 
opinion of the June 1996 examiner that the veteran's primary 
diagnosis is a personality disorder.

While the Board notes that the veteran asserts that he has 
PTSD, he is not competent to render a diagnosis.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  As noted above, although most 
evidence is presumed credible for well-groundedness purposes, 
this is not the case when the person making the assertion is 
not competent to make the assertion in question.  
Accordingly, because the veteran is not competent to diagnose 
a psychiatric disability, his contention that he suffers from 
PTSD is not presumed credible, and is not sufficient to 
establish such a diagnosis for well-groundedness purposes.  
Consequently, due to the absence of a competent diagnosis of 
PTSD, the evidence of record does not establish a well 
grounded claim, and the veteran's claim of entitlement to 
service connection for PTSD is denied.


ORDER

Entitlement to service connection for PTSD is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

